                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

YEN LAM NOVACK, ET AL.,                       §
     PLAINTIFFS,                              §
                                              §
V.                                            §CIVIL ACTION NO. 3:17-CV-1684-N-BK
                                              §
RICE108 INC. D/B/A                            §
PHO CHATEAU, ET AL.,                          §
     DEFENDANTS.                              §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. No objections were filed. The Court reviewed the proposed

findings, conclusions and recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge. Defendants’

FRCP 12(b)(6) Motion to Dismiss Plaintiffs’ Complaint, Doc. 24, is DENIED.

       SO ORDERED this 11th day of February, 2019.




                                       ______________________________________
                                                    David C. Godbey
                                               United States District Judge
